UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LIBERTY MUTUAL INSURANCE
 EUROPE LIMITED, a/s/o REMEDY
 BAR GROUP, LLC, d/b/a UPTOWN                                     18-CV-7591 (JPO)
 RESTAURANT & LOUNGE,
                         Plaintiff,
                     -v-
 BETH RANNEY and PAUL SAXTON,
                      Defendants.



 FIREMAN’S FUND INSURANCE
 COMPANY, a/s/o STEELY
 PROPERTIES LLC and other insureds
 under the policy of insurance,
                               Plaintiff,                        18-CV-12208 (JPO)
                     -v-
 BETH RANNEY and PAUL SAXTON,                                          ORDER
                      Defendants.


J. PAUL OETKEN, District Judge:

       Both of the above-captioned actions were stayed by the Court’s order dated April 3,

2019. (No. 18 Civ. 7591, Dkt. No. 42; No. 18 Civ. 12208, Dkt. No. 19.) On August 16, 2019,

Defendants requested that the cases remain stayed until 120 days after July 18, 2019. (No. 18

Civ. 7591, Dkt. No. 43; No. 18 Civ. 12208, Dkt. No. 20.) That period has now elapsed. The

parties are therefore directed to submit a joint statute update on or before December 2, 2019.

       SO ORDERED.

Dated: November 18, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
